19-12417-mew          Doc 58       Filed 08/20/19       Entered 08/20/19 16:27:01     Main Document
                                                       Pg 1 of 3


 Richard E. Weltman (rew@weltmosk.com)
 Michael L. Moskowitz (mlm@weltmosk.com)
 Debra Kramer (dk@weltmosk.com)
 Michele K. Jaspan (mkj@weltmosk.com)
 Adrienne Woods (aw@weltmosk.com)
 WELTMAN & MOSKOWITZ, LLP
 Proposed Attorneys for Debtor/Debtor-in-Possession
 270 Madison Avenue, Suite 1400
 New York, New York 10016-0601
 (212) 684-7800
 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------)
                                                               )
     In re:                                                    )
                                                                )   Chapter 11 Case
          HVI CAT CANYON, INC.,                                )
                                                                )
                                           Debtor.              )   Case No. 19-12417 (MEW)
                                                                )
 ------------------------------------------------------------)


                       STIPULATION REGARDING ADJOURNMENT OF
                        HEARING ON UTILITY MOTION AND ORDER
          HVI Cat Canyon, Inc., the debtor and debtor in possession in the above-captioned chapter

 11 case (the “Debtor”), and Pacific Gas and Electric Company (“PG&E”) enter into this

 Stipulation Regarding Adjournment of Hearing on Utility Motion (the “Stipulation”), by and

 through their undersigned counsel of record. In support of this Stipulation, the Debtor and

 PG&E (collectively, the “Parties”) represent as follows:

                                                    RECITALS

          A.       The Debtor commenced this case by filing a voluntary petition for relief under

 chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) on July 25, 2019. The

 Debtor is operating its business and managing its properties as a debtor in possession under

 sections 1107(a) and 1108 of the Bankruptcy Code.

          B.       On July 30, 2019, the Debtor filed the Motion of Debtor Pursuant to 11 U.S.C. §§

 105(a) and 366 Requesting Entry of an Order (I) Approving Debtor’s Proposed Form of
19-12417-mew       Doc 58        Filed 08/20/19    Entered 08/20/19 16:27:01       Main Document
                                                  Pg 2 of 3



 Adequate Assurance of Payment to Utility Providers and, (II) Prohibiting Utility Providers From

 Altering, Refusing, or Discontinuing Utility Service [ECF No. 13] (the “Utility Motion”).

        C.      PG&E objects to the form and amount of adequate assurance of future payment

 under section 366 of the Bankruptcy Code that the Debtor proposes by the Utility Motion.

        D.      The Parties have commenced settlement discussions in order to negotiate a form

 and amount of adequate assurance acceptable to both Parties under section 366(c) of the

 Bankruptcy Code.

        E.      By agreement and with this Court’s approval, the Parties adjourned the hearing on

 the Utility Motion from August 15, 2019, to August 21, 2019 at 10 a.m., prevailing Eastern

 Time. The deadline for PG&E to file and serve written objection to the Utility Motion is August

 19, 2019, by 12 p.m., prevailing Eastern Time. See Notice of Adjournment of Hearing [ECF

 No. 33].

        F.      As the Parties desire additional time to continue settlement discussions, the

 Parties jointly requested and obtained Court approval to adjourn the hearing on the Utility

 Motion as set forth in this Stipulation. The Parties believe that adjournment of the hearing on the

 Utility Motion is in the Parties’ best interests and in the interests of judicial economy and

 efficiency.

        NOW, THEREFORE, IT IS STIPULATED AND AGREED TO BY THE PARTIES, AS

 FOLLOWS:

        1.      The Utility Motion shall be adjourned to September 5, 2019, at 11:30 a.m., or as

 soon thereafter as practical.

        2.      PG&E’s deadline to file and serve a written objection or response to the Utility

 Motion, if any, is extended from August 19, 2019, at 12:00 p.m., prevailing Eastern Time, to

 September 3, 2019, at 12:00 p.m., prevailing Eastern Time. Service of PG&E’s written objection

 or response, if any, shall be made upon the Notice Parties as such term is defined in the Utility

 Motion, as well as upon proposed counsel for the Official Committee of Unsecured Creditors
19-12417-mew       Doc 58      Filed 08/20/19    Entered 08/20/19 16:27:01         Main Document
                                                Pg 3 of 3



 formed in this case, so as to be received no later than September 3, 2019 at 2:00 p.m., prevailing

 Eastern Time.

        3.       PG&E shall not alter, refuse, or discontinue service to, or discriminate against, the

 Debtor through September 6, 2019, or such later time as may be agreed in writing by the Parties.

        4.       Other than as set forth herein, the rights and remedies of each of the Parties are

 preserved. This Stipulation is not intended to address any order that may be issued by the Court

 in connection with the Utility Motion other than an order on this Stipulation.

        5.       This Stipulation may be executed in multiple counterparts, each of which shall be

 deemed an original but all of which together shall constitute one and the same document.



 Dated: August 19, 2019                         WELTMAN & MOSKOWITZ, LLP


                                                /s/ Michael L. Moskowitz
                                                       Michael L. Moskowitz
                                                270 Madison Avenue
                                                New York, New York 10016
                                                Proposed Attorneys for Debtor and
                                                Debtor in Possession

 Dated: August 18, 2019                         FRIEDMAN & SPRINGWATER, LLP

                                                /s/ Jeannie Kim
                                                        Ellen A. Friedman
                                                        Jeannie Kim
                                                350 Sansome Street, Suite 210
                                                San Francisco, California 94104
                                                Attorneys for Pacific Gas and Electric Company



 IT IS SO ORDERED. For the avoidance of doubt, the adjournment discussed in paragraph 1
 shall apply only to the portion of the Utilities Motion that applies to PG&E.

 Dated: August 20, 2019                         s/Michael E. Wiles
        New York, New York                      Hon. Michael E. Wiles
                                                UNITED STATES BANKRUPTCY JUDGE
